DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
 
Notice to Applicant
Claims 1, 3-8, 10-22 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 5/24/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, 10, and 13-14 are rejected under 35 USC 102(a)(2) as being unpatentable over US Patent Application Number 2018/0235156 by Blair.  

Regarding claim 1
A track (conveying devices 230 and 235);
A cart for holding plant matter (containers 200), the cart engaged with the track (paragraph 116 discloses “Once the crops 205 are planted in the containers 200, the containers 200 are moved onto a first conveying device 230” and paragraph 117 discloses “When the crops 205 in a container 200 are ready for harvesting, the container 200 is lowered by one of the elevator devices 400 from a level of the respective rack 300 onto a second conveying device 235”);
A harvester system (harvesting areas 250) positioned at least partially on the track (see Figure 2);
A sanitizer system positioned at least partially along the track (cleanser 270), the sanitizer system configured to remove particulate matter from the cart (paragraph 119 discloses “the container 200 is moved to a cleanser 270 where the container 200 is washed and returned to the planting area 220”);
At least one of:
A weight sensor positioned on the cart or the track; or
A distance sensor (paragraph 160 lists a variety of sensors 810, such as pressure sensors (weight sensors) and plant growth sensors (distance sensors); and
A controller (computing device 700) communicatively coupled to the at least one of the weight sensor or the distance sensor, the controller comprising a processor (processor 710) and a computer readable and executable instruction set (computer program code components 724), which when executed, causes the processor to:
Identify a type of the plant matter positioned within the cart (paragraph 127 discloses “The unique identifier can identify the container 200, the crop type, the day on which the crops 205 in the container 200 were planted, and/or a scheduled day/time on which the crops 205 are to be harvested”);
Receive data indicative of at least one of a detected plant matter weight form the weight sensor and a detected plant matter height from the distance sensor (paragraph 160 discloses “the one or more interfaces 730 receive data from the one or more sensors 810”);
Retrieve a harvest time recipe based on the identified type of plant matter, the harvest time recipe comprising a harvest time plant matter weight and a harvest time plant matter height;
Determine that the at least one of the detected plant matter weight satisfies the harvest time plant matter weight or the detected plant matter height satisfies the harvest time plant matter height (paragraph 163 discloses “the growth stage is automatically determined via the time the containers 200 have been in the racks 300 and/or via the camera images of the crops 205 in the containers 200”); 
In response to determining that the detected plant matter weight or the detected plant matter height satisfies the harvest time plant matter weight and the harvest time plant matter height, direct the cart to the harvester system along the track (see paragraphs 117 and 118);
Subsequent to directing the cart to the harvester system, direct the cart to the sanitizer system along the track, direct the sanitizer system to remove particulate matter from the cart (paragraph 119 discloses “Once the crops 205 are harvested from a container 200, the container 200 is moved to a cleaner 270 where the container 200 is washed and returned to the planting area 220”); and 
In response to determining that the at least one of the detected plant matter  weight or the detected plant matter height do not satisfy the harvest time plant matter weight and the harvest time plant matter height, direct the cart away from the harvester system along the track (paragraph 170 discloses “When a container 200 reaches the end of a level 312, the container is moved to another level 312 or is moved to the second conveying device 325 if the container 200 is ready for harvesting”, moving onto second conveying device 325 comprises movement along the track to the harvester system and moving onto another level 312 comprises movement along the track away from the harvest system).

Regarding claim 3 (dependent on claim 1), Blair discloses the track comprising an ascending portion that moves upward in a vertical direction (elevator devices 400), and wherein the executable instruction set, when executed, causes the processor to direct the cart away from the harvester system and further causes the processor to direct the cart to the ascending portion of the track (paragraph 170 discloses “When a container 200 

Regarding claim 4 (dependent on claim 1), Blair discloses a watering system communicatively coupled to the controller (watering system 500), and wherein the executable instruction set, when executed, further causes the processor to, in response to determining that the at least one of the detected plant matter weight and the detected plant matter height do not satisfy the harvest time plant matter weight and the harvest time plant matter height, change a nutrition recipe to be provided to the plant matter by the watering system (paragraph 130 discloses “It will be appreciated that the water can comprise nutrients, the type and quantity being added according to the crop being grown” and paragraph 158 discloses “The computing device comprises a processor 710 to control one or more aspects of the high density horticulture growing system, such as…amounts and types of fertilisers and/or nutrients”).  

Regarding claim 6 (dependent on claim 1), Blair discloses a position sensor positioned on the cart and communicatively coupled to the controller (paragraph 45 discloses “The one or more sensors can include…location sensors”), and wherein the executable instruction set, when executed, further causes the processor to:
Detect a position of the cart with the position sensor;
Determine whether the detected position of the cart is within a predetermined distance of the harvester system; and
Receive the data indicative of the at least one of the detected plant matter weight from the weight sensor and the detected plant matter height from the distance sensor in response determining that the detected position of the cart is within the predetermined distance of the harvester system (paragraph 155 discloses “a location of a container 200 is monitored via the reader(s) 360 or by logging the movements of the containers 200 by the elevator devices 400, and the computing device 700 controls the elevator device(s) 400 to move the container 200 off the rack 300 when the crops 205 in the container 200 are ready for harvesting”).  

Regarding claim 7 (dependent on claim 1), Blair discloses an environmental sensor positioned on the cart had communicatively coupled to the controller (sensors 810), and wherein the executable instruction set, when executed, further causes the processor to:
Receive data indicative of a water level in the cart from the environmental sensor (paragraph 160 discloses irrigation sensors); and
Receive the data indicative of the detected plant matter weight from the weight sensor and the environmental sensor (paragraph 160 discloses pressure sensors and irrigation sensors and the interface 730 coupled to the processor 710 receiving data from sensors 810).

Regarding claim 8, Blair discloses a method for determining harvest timing for a cart within an assembly line grow pod, the method comprising:
Identifying a type of plant matter positioned within the cart (paragraph 127 discloses “The unique identifier can identify the container 200, the crop type, the 
Detecting at least one of a plant matter weight of the plant matter, a plant matter height of the plant matter, and a chlorophyll level of the plant matter (paragraph 160 lists a variety of sensors 810, such as pressure sensors (weight sensors) and plant growth sensors (distance sensors);
Determining that the at least one of the detected plant matter weight satisfies the harvest time plant matter weight, the detected plant matter satisfies a harvest time plant matter height, or the detected chlorophyll level satisfies a harvest time plant matter chlorophyll level (paragraph 163 discloses “the growth stage is automatically determined via the time the containers 200 have been in the racks 300 and/or via the camera images of the crops 205 in the containers 200”); 
In response to determining that the detected plant matter weight, the detected plant matter height, and the detected chlorophyll level satisfy the harvest time plant matter weight, the harvest time plant matter height, and the harvest time plant matter chlorophyll level, directing the cart to a harvester system along a track (see paragraphs 117 and 118);
Subsequent to directing the cart to the harvester system, directing the cart to a sanitizer system along the track, removing particulate matter from the cart with the sanitizer system (paragraph 119 discloses “Once the crops 205 are harvested from a container 200, the container 200 is moved to a cleaner 270 where the container 200 is washed and returned to the planting area 220”); and
In response to determining that the at least one of the detected plant matter weight, the detected plant matter height, or the detected chlorophyll level do not satisfy the harvest time plant matter weight, the harvest time plant matter height, and the harvest time plant matter chlorophyll level, directing the cart away from the harvester system along the track (paragraph 170 discloses “When a container 200 reaches the end of a level 312, the container is moved to another level 312 or is moved to the second conveying device 325 if the container 200 is ready for harvesting”, moving onto second conveying device 325 comprises movement along the track to the harvester system and moving onto another level 312 comprises movement along the track away from the harvest system).

Regarding claim 10 (dependent on claim 8), Blair discloses directing the cart away from the harvester system comprises directing the cart to an ascending portion of the assembly line grow pod.  Paragraph 170 discloses “When a container 200 reaches the end of a level 312, the container is moved to another level 312 or is moved to the second conveying device 325 if the container 200 is ready for harvesting”

Regarding claim 13 (dependent on claim 8), Blair discloses detecting whether the cart is positioned within a predetermine distance of a harvesting region, and wherein the detecting the at least one of the plant matter weight, the plant matter height, and the chlorophyll level of the plant matter is in response to detecting that the cart is positioned within the predetermined distance of the harvesting region.  Paragraph 163 discloses “a location of a container 200 is monitored via the reader(s) 360 or by logging the 

Regarding claim 14 (dependent on claim 8), Blair discloses detecting the plant matter weight comprises detecting a level of water within the cart with an environmental sensor.  Paragraph 160 discloses irrigation sensors, which would detect the level of water within the containers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 USC 102(a)(2) as being unpatentable over US Patent Application Number 2018/0235156 by Blair in view of US Patent Application Number 2018/0003686 by Ozcan.  

Regarding claim 5 (dependent on claim 1), Blair discloses a camera communicatively coupled to the controller (paragraph 160 discloses “the one or more sensors can include…cameras”), and wherein:
The executable instruction set, when executed, further causes the processor to:
Determine that the at least one of the detected plant matter weight and the detected plant matter height satisfies the harvest time plant matter weight, the harvest time plant matter height; and
In response to determining that the at least one of the detected plant matter weight and the detected plant matter height satisfies the harvest time plant matter weight and the harvest plant matter height, direct the cart to the harvester system (paragraph 163 discloses “the growth stage is automatically determined via the time the containers 200 have been in the racks 300 and/or via the camera images of the crops 205 in the containers 200” and “the computing device 700 controls the elevator device(s) 400 to move the container 200 off the rack 300 when the crops 205 in the container 200 are ready for harvesting”).   
Blair does not disclose the harvest time recipe further comprises a harvest time plant matter chlorophyll level, the processor receiving data indicative of a detected chlorophyll level of the plant matter within the cart from the camera, determining that the detected chlorophyll level satisfies the harvest time plant matter chlorophyll level, and, in response to determining that the detected chlorophyll level satisfies the harvest time plant matter chlorophyll level, direct the cart to the harvester system.  However, this limitation is taught by Ozcan.  Ozcan discloses a device and method to measure chlorophyll concentration in plant leaves, and paragraph 5 discloses “Abnormal levels of chlorophyll may be indicators of important plant stress agents such as e.g., plant diseases, environmental stress, lack of or excess amounts of nutrients, light, or water, or the presence of toxic substances”.  It would thus be obvious to modify Blair using the .  

Claims 11-12, 15-19, and 21-22 are rejected under 35 USC 102(a)(2) as being unpatentable over US Patent Application Number 2018/0235156 by Blair in view of US Patent Number 3,771,258 to Charney.

Regarding claims 11 (dependent on claim 8) and 12 (dependent on claim 11), Blair does not disclose removing the plant matter from the cart at the harvester system by causing at least a portion of the cart to tilt in a vertical direction.  However, this limitation is taught by Charney.  Figure 5 shows pallets 8 tilting to empty themselves.  It would be obvious to a person having ordinary skill in the art to modify Blair using the teachings from Charney to remove the plants from the containers for harvesting.
Charney does not explicitly disclose moving an actuator to an extended position to cause the tilt, wherein the actuator is positioned on the cart and moving the actuator to the extended position comprises rotating the portion of the cart about the actuator.  However, the examiner takes official notice that the use of linear and rotational actuators to cause a tilt motion is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Blair and Charney to use an actuator to cause this tilting movement shown in Figure 5.  

Regarding claim 15, Blair discloses an assembly line grow pod system comprising:
A track (conveying devices 230 and 235);
A cart for holding plant matter (containers 200), the cart engaged with the track (paragraph 116 discloses “Once the crops 205 are planted in the containers 200, the containers 200 are moved onto a first conveying device 230” and paragraph 117 discloses “When the crops 205 in a container 200 are ready for harvesting, the container 200 is lowered by one of the elevator devices 400 from a level of the respective rack 300 onto a second conveying device 235”);
A sanitizer system positioned at least partially along the track (cleaner 270), the sanitizer system configured to remove particulate matter from the cart Subsequent to directing the cart to the harvester system, direct the cart to the sanitizer system along the track, direct the sanitizer system to remove particulate matter from the cart (paragraph 119 discloses “the container 200 is moved to a cleaner 270 where the container 200 is washed and returned to the planting area 220”); and 
At least one of:
A weight sensor positioned on the cart or the track; or
A distance sensor (paragraph 160 lists a variety of sensors 810, such as pressure sensors (weight sensors) and plant growth sensors (distance sensors); and
A controller (computing device 700) communicatively coupled to the at least one of the weight sensor or the distance sensor, the controller comprising a processor (processor 710) and a computer readable and executable instruction set (computer program code components 724), which when executed, causes the processor to:
Identify a type of the plant matter positioned within the cart (paragraph 127 discloses “The unique identifier can identify the container 200, the 
Receive data indicative of at least one of a detected plant matter weight form the weight sensor and a detected plant matter height from the distance sensor (paragraph 160 discloses “the one or more interfaces 730 receive data from the one or more sensors 810”);
Retrieve a harvest time recipe based on the identified type of plant matter, the harvest time recipe comprising a harvest time plant matter weight and a harvest time plant matter height;
Determine that the at least one of the detected plant matter weight satisfies the harvest time plant matter weight or the detected plant matter height satisfies the harvest time plant matter height (paragraph 163 discloses “the growth stage is automatically determined via the time the containers 200 have been in the racks 300 and/or via the camera images of the crops 205 in the containers 200”);
In response to determining that the detected plant matter weight or the detected plant matter height satisfies the harvest time plant matter weight and the harvest time plant matter height, direct the cart to be harvested (see paragraphs 117 and 118), 
Subsequent to directing the cart to the harvester system, direct the cart to the sanitizer system along the track, direct the sanitizer system to remove particulate matter from the cart (paragraph 119 discloses “Once the crops 
In response to determining that the at least one of the detected plant matter weight or the detected plant matter height do not satisfy the harvest time plant matter weight and the harvest time plant matter height, direct the cart away from the harvester system along the track (paragraph 170 discloses “When a container 200 reaches the end of a level 312, the container is moved to another level 312 or is moved to the second conveying device 325 if the container 200 is ready for harvesting”, moving onto second conveying device 325 comprises movement along the track to the harvester system and moving onto another level 312 comprises movement along the track away from the harvest system).
Blair does not disclose directing the cart to be harvested comprising tilting at least a portion of the cart in a vertical direction.  However, this limitation is taught by Charney.  Figure 5 shows pallets 8 tilting to empty themselves.  It would be obvious to a person having ordinary skill in the art to modify Blair using the teachings from Charney to remove the plants from the containers for harvesting.
Charney does not explicitly disclose a harvester system comprising an actuator positioned on one of the track or the cart and moving the actuator to an extended position to cause the tilt, wherein the actuator is positioned on the cart and moving the actuator to the extended position comprises rotating the portion of the cart about the actuator.  However, the examiner takes official notice that the use of linear and rotational actuators to cause a 


Regarding claim 16 (dependent on claim 15), Blair discloses the track comprising an ascending portion (elevator devices 400), and wherein the executable instruction set, when executed, causes the processor to, in response to determining that the at least one of the detected plant matter weight and the detected plant matter height do not satisfy the harvest time matter weight and the harvest time plant matter height, direct the cart to the ascending portion of the track (paragraph 170 discloses “When a container 200 reaches the end of a level 312, the container is moved to another level 312 or is moved to the second conveying device 325 if the container 200 is ready for harvesting”).

Regarding claim 17 (dependent on claim 15), Blair discloses a watering system communicatively coupled to the controller (watering system 500), and wherein the executable instruction set, when executed, further causes the processor to, in response to determining that the detected plant matter weight and the detected plant matter height do not satisfy the harvest time plant matter weight and the harvest time plant matter height, change a nutrition recipe to be provided to the plant matter by the watering system (paragraph 130 discloses “It will be appreciated that the water can comprise nutrients, the 

Regarding claim 18 (dependent on claim 15), Blair discloses a position sensor positioned on the cart and communicatively coupled to the controller (paragraph 45 discloses “The one or more sensors can include…location sensors”), and wherein the executable instruction set, when executed, further causes the processor to:
Detect a position of the cart with the position sensor;
Determine whether the detected position of the cart is within a predetermined distance of the harvester system; and
Receive the data indicative of the at least one of the detected plant matter weight from the weight sensor and the detected plant matter height from the distance sensor in response determining that the detected position of the cart is within the predetermined distance of the harvester system (paragraph 155 discloses “a location of a container 200 is monitored via the reader(s) 360 or by logging the movements of the containers 200 by the elevator devices 400, and the computing device 700 controls the elevator device(s) 400 to move the container 200 off the rack 300 when the crops 205 in the container 200 are ready for harvesting”).  

Regarding claim 19 (dependent on claim 1), Blair discloses an environmental sensor positioned on the cart had communicatively coupled to the controller (sensors 810), and wherein the executable instruction set, when executed, further causes the processor to:
Receive data indicative of a water level in the cart from the environmental sensor (paragraph 160 discloses irrigation sensors); and
Receive the data indicative of the detected plant matter weight from the weight sensor and the environmental sensor (paragraph 160 discloses pressure sensors and irrigation sensors and the interface 730 coupled to the processor 710 receiving data from sensors 810).
Regarding claims 21 (dependent on claim 1) and 22 (dependent on claim 15), Charney further teaches the track comprising opposing rails (rails 9 and 10) and the cart (pallets 8) comprising wheels engaged with the opposing rails (wheels 13).  

Claim 20 is rejected under 35 USC 102(a)(2) as being unpatentable over US Patent Application Number 2018/0235156 by Blair in view of US Patent Number 3,771,258 to Charney, in further view of US Patent Application Number 2018/0003686 by Ozcan.  

Regarding claim 20 (dependent on claim 15), Blair discloses a camera communicatively coupled to the controller (paragraph 160 discloses “the one or more sensors can include…cameras”), and wherein:
The executable instruction set, when executed, further causes the processor to:
Determine that the at least one of the detected plant matter weight and the detected plant matter height satisfies the harvest time plant matter weight, the harvest time plant matter height; and
In response to determining that the at least one of the detected plant matter weight and the detected plant matter height satisfies the harvest time plant matter weight and the harvest plant matter height, direct the cart to the harvester system (paragraph 163 discloses “the growth stage is automatically determined via the time the containers 200 have been in the racks 300 and/or via the camera images of the crops 205 in the containers 200” and “the computing device 700 controls the elevator device(s) 400 to move the container 200 off the rack 300 when the crops 205 in the container 200 are ready for harvesting”).   
Blair does not disclose the harvest time recipe further comprises a harvest time plant matter chlorophyll level, the processor receiving data indicative of a detected chlorophyll level of the plant matter within the cart from the camera, determining that the detected chlorophyll level satisfies the harvest time plant matter chlorophyll level, and, in response to determining that the detected chlorophyll level satisfies the harvest time plant matter chlorophyll level, direct the cart to the harvester system.  However, this limitation is taught by Ozcan.  Ozcan discloses a device and method to measure chlorophyll concentration in plant leaves, and paragraph 5 discloses “Abnormal levels of chlorophyll may be indicators of important plant stress agents such as e.g., plant diseases, environmental stress, lack of or excess amounts of nutrients, light, or water, or the presence of toxic substances”.  It would thus be obvious to modify Blair using the .
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 
Regarding the argument that Blair does not disclose the harvesting areas 250 or cleaners 270 of Blair being positioned along a track, first, the applicant’s disclosure does not clearly define what is considered to be “along the track”.  Both the harvesting area 250 and cleaner 270, as shown in Figure 2 of Blair, are positioned along track 230, even if they are spaced apart from the track.  Furthermore, although it is not pictured, paragraph 117 discloses “When the crops 205 in a container 200 are ready for harvesting, the container 200 is lowered by one of the elevator devices 400 from a level of the respective rack 300 onto a second conveying device 235” and paragraph 119 discloses “the container 200 is moved to the cleaner 270, washed and returned to the planting area 220 automatically via a conveying device”.  Both the harvesting area and cleaner are therefore accessible via the conveying system of Blair, which together comprise a track.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642